884 So.2d 471 (2004)
John Phillip VROBEL, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D04-2828.
District Court of Appeal of Florida, Fourth District.
October 6, 2004.
John Phillip Vrobel, Moore Haven, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Laurel L. Wiley, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
John Vrobel timely filed a notice of appeal from the denial of his Florida Rule of Criminal Procedure 3.800(c) motion to mitigate sentence. We treat the notice of appeal as if the proper remedy had been sought and exercise this court's certiorari jurisdiction. Fla. R.App. P. 9.040(c); McCalla v. State, 814 So.2d 1209 (Fla. 4th DCA 2002).
Vrobel filed his motion within sixty days of the trial court's receipt of this court's mandate following affirmance of Vrobel's conviction and sentence on direct appeal. Vrobel v. State, 873 So.2d 336 (Fla. 4th DCA 2004). The motion to mitigate sentence was timely. Fla. R.Crim. P. 3.800(c); Roauer v. State, 697 So.2d 1303, 1304 (Fla. 2d DCA 1997).
Accordingly, we quash the order denying the motion as untimely and remand the case to the circuit court for consideration of the motion.
FARMER, C.J., KLEIN and MAY, JJ., concur.